Title: To James Madison from George Joy, 2 September 1810 (Abstract)
From: Joy, George
To: Madison, James


2 September 1810, Gothenburg. Resumes the discussion of subjects raised in his last letter, in April, and considers the changes that have occurred since then. Declares that the “enormous Duties” imposed by France will annul the effects of the recent revocation of its decrees. Discusses the present state of the trade in colonial goods in the Baltic and the prospects for the repeal of the British orders in council. Believes that Great Britain is suffering from the effects of an “obstructed Trade” in the Baltic; this situation might induce the British government to modify the orders in council, though not to abandon them completely and cease to violate neutral rights. Apologizes for the length of his letter.
